PER CURIAM
Defendant was convicted, after trial to the court, of delivery of a controlled substance. ORS 475.992. The indictment included an allegation that delivery occurred as part of a drug cultivation, manufacture or delivery scheme or network. The state concedes that the sentence was improper and that the case should be remanded for resentencing. State v. Moeller, 105 Or App 434, 806 P2d 130, rev dismissed 312 Or 76, 815 P2d 701 (1991). We accept that concession.
Conviction affirmed; remanded for resentencing.